PER CURIAM.
Luis A. Calero appeals an order denying his petition for writ of mandamus which challenged a prison disciplinary proceeding that resulted in a forfeiture of gain time. Because relief was denied on procedural grounds, we have appellate jurisdiction. Green v. Moore, 777 So.2d 425 (Fla. 1st DC A 2000). Finding no merit to Calero’s challenges to the circuit court’s denial of the mandamus petition, we affirm. However, Calero’s claim constituted a “collateral criminal proceeding” pursuant to section 57.085(10), Florida Statutes, and the trial court improperly imposed a lien on appellant’s inmate trust account to recoup court costs and fees. See Cason v. Crosby, 892 So.2d 536 (Fla. 1st DCA 2005). We therefore grant relief to appellant to the extent he challenges the orders imposing liens on his trust account and quash those orders. On remand, the circuit court shall direct reimbursement of any funds that have been withdrawn from appellant’s account to satisfy the improper lien orders.
BARFIELD, DAVIS, and LEWIS, JJ„ concur.